Citation Nr: 0530596	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-00 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

2. Entitlement to an increased evaluation for postoperative 
residuals of a right shoulder disability, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was transferred to the Board by the St. Petersburg, 
Florida, VA RO.


REMAND

This case was before the Board previously in November 2002 
when it was remanded to clarify whether the veteran wanted a 
hearing before a decision review officer (DRO) at the RO and 
before a Veterans Law Judge from the Board.  At a May 4, 2005 
hearing before a DRO, the veteran stated that he also wanted 
to appear before a Veterans Law Judge via videoconference.

Additionally, the Board notes that the veteran has been 
represented for many years by The American Legion.  However, 
the only authorization contained in the claims file 
authorizes the New Jersey Division of Veterans Services to 
represent the veteran.  The Board is concerned because the 
veteran was not represented at the May 4, 2005 hearing.  
Additionally, the Supplemental Statement of the Case issued 
in July 2005 was not provided to The American Legion.  
Accordingly, the RO should clarify whether The American 
Legion continues to represent the veteran in order to avoid 
any such confusion in the future.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Confirm that the veteran desires to 
be represented by The American Legion.

2.  Schedule the veteran for a 
videoconference hearing at the St. 
Petersburg, Florida, VA RO before a 
Veterans Law Judge from the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


